Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
1.       Claims 6, 12 are canceled.

Response to Argument
2.       Continued Examination Under 37 CFR 1.114:
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/23/2021 has been entered.       
           Applicant's arguments filed 08/23/2021 have been fully considered pertaining to the amendments, but they are not persuasive.  Updated search has added 3 new references on the PTO-892 form. The canceled claim 6 limitations are added into claim 1, similarly cancelled claim12 limitations are added into claim 7.  These amendments maintain the same limitations previously rejected in claim 6 (previous 1+6) but now presented in the amended claim 1; thus, the rejection of amended claim 1 is modified to 
                  The applicant argues in remarks on pages 8 – 9 against the combination of the Lee and Hong in rejection of the previous claim 6 limitations (now canceled and amended into claim 1), the applicant first refers to the office action that combines Hong:
              The office action had stated:
                         Lee disclosed “The operating method of claim 1, wherein the predefined channel performance measurement algorithm comprises an algorithm that calculates the error value” as noted in claim 1, Lee does not explicitly disclose “comprises an algorithm that calculates the error value while changing an EQ value”, but Hong in a similar field of endeavor teaches “comprises an algorithm that calculates the error value while changing an EQ value” as cited in para [0011].
          Then the applicant concludes that although Hong has met the limitation of “comprises an algorithm that calculates the error value while changing an EQ value”, but still is not sufficient because Hong is not also meeting other limitations that Lee had already disclosed, and also want Hong to meet the same limitations again.
                Respectfully, this argument is not persuasive, because the prima facie case of obviousness adds Hong to teach a specific limitation based on a motivation that Lee would have been modified by one of ordinary skill in the art. Hong is not expected to also teach the limitations already disclosed by Lee. Hong teaches “comprises an algorithm that calculates the error value while changing an EQ value”, and it is combined in Lee for the purpose that,  an equalizer gain or a pre-emphasis Hong para [0007] teaches.


Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 – 5, 7 – 11, 13 are rejected under 35 U.S.C. 103 as being un-patentable over Lee et al., hereinafter Lee (US 20170006336 A1).in view of Hong et al., hereinafter Hong (US 20140016684 A1).

           Regarding claim 1, Lee discloses “An operating method of a display device configured to receive contents through a high-definition multimedia interface (HDMI) communication from an image providing apparatus, the operating method comprising: 
         {Fig 1, source device 1010 “an image providing apparatus”, a sink device 1020 (display), and a HDMI cable communicator interface as cited in para [0033]},

             performing the HDMI communication with the image providing apparatus;         detecting an error of an HDMI communication channel, is met by para [0092 – 93].

            based on the error of the HDMI channel being detected, determining whether [0092 – 93] an error value of a TMDS channel of the HDMI communication channel is greater than or equal to a preset threshold value [0094 – 95] by using a predefined channel performance measurement algorithm which calculates the error value;    
              {para [0094 – 95] as disclosed in para [0094] for the "predefined algorithm" as cited [a CED value can represent an error counter bit value for each channel.  Therefore, the sink device can determine whether the error counter bit value exceeds a predetermined threshold for each of the channel 0 to 2.]}    

              based on determining that the error value of the TMDS channel is greater than or equal to the preset threshold value, determining a display format (resolution) in extended display identification data (EDID) to display contents according to TMDS channel performance;   {para [0092 – 95], and EDID met by Fig 9, para [0009, 106]}}.

              Transmitting {para [0106, Fig 9} information regarding the determined display format in EDID to the image providing apparatus; and 
{para [0106, Fig 9} the contents according to the determined display format from the image providing apparatus and displaying the received content. 

               Lee disclosed “an algorithm which calculates the error value” as noted above, but,  Lee does not explicitly disclose “an algorithm which calculates the error value while changing an EQ value”, but 
                Hong in a similar field of endeavor teaches “an algorithm which calculates the error value while changing an EQ value” as cited in para [0011] According to an aspect of an exemplary embodiment, there is provided a method for adjusting a high definition multimedia interface (HDMI) signal of an HDMI signal receiving apparatus, the method including: setting an equalizer gain for an HDMI signal, receiving an HDMI signal which is adjusted according to signal adjustment information set by an HDMI signal transmitting apparatus from the HDMI signal transmitting apparatus, signal-processing the received HDMI signal according to the set equalizer gain, detecting an error rate of the signal-processed HDMI signal, and transmitting signal adjustment information plurality of the signal-processed HDMI signals corresponding to a plurality of different combinations of the equalizer gain and the signal adjustment information to the HDMI signal transmitting apparatus.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee as taught in Hong to provide “an algorithm which calculates the error value while changing an EQ value”, for the purpose that,  an equalizer gain or a pre-emphasis gain is adjusted to be consistent with a characteristic of hardware at the releasing stage of a transmitting end which Hong para [0007] teaches


               Regarding claim 2, Lee further discloses “The operating method of claim 1, further comprising: comparing the calculated error value of the TMDS channel with the preset threshold value”,   The limitation “comparing" is met by Fig 8, step S8040 as cited in para [0094 - 95]. 


               Regarding claim 3, Lee further discloses “The operating method of claim 1, further comprising: changing a screen resolution based on the determined EDID”,            as already was noted in claim 1 by para [0009, 106] and additionally Fig 9, step S9010 discloses "Read EDID" and steps S9070, S9080 discloses "changed resolution".


               Regarding claim 4, Lee further discloses “The operating method of claim 1, outputting a first interface for notifying a user that a measurement process of a performance of the HDMI communication channel being processed, and outputting a 
                As already on the record as the examiner previously had noted, the specification is in agreement with the prior art and Lee, all indicating EDID is stored in a ROM (read only memory) in the display device which indicates all resolutions that a display device is capable of displaying, and the source device reads this information and decides the highest resolution that can be displayed. Thus, “EDID to be changed” is referring to selecting a lower resolution from EDID, because an error for the previous higher resolution has been detected.   Thus, it is met by para [0096-97] as further detailed in para [0107]. And  Fig 8 flow chart, S8080 or S8060 which discloses as cited [provide a related UI (user interface")] about the HDMI channel error on TMDA channel 0 - 2 at step S8040, and Fig 9, S9080 as cited “changed resolution” which as noted is equivalent to “and outputting a second interface for notifying the user that the error of the HDMI communication channel is detected and the EDID to be changed ".  Please note, the structure and functionality is met, to measure the performance of the HDMI communication channel being processed, and provide a user interface for notifying the user that the error of the HDMI communication channel is detected and the EDID to be changed (changed resolution) ", and the actual message to be displayed, as long as it is about the HDMI, detected error, an action to be taken; then it meets the limitation. That is, the exact words being displayed is not a novelty, and it is at the discretion of the programmer.

               Regarding claim 5, Lee further discloses “The operating method of claim 1, further comprising: comparing the calculated error value of the TMDS channel with the preset threshold value; {Fig 8, step S8040 as cited in para [0094 - 95]}, and maintaining the EDID based on the error value being less than the preset threshold value”, is met by para [0106].


                 Regarding claims 7 - 11, these claims implement the apparatus for which its hardware met by {The hardware shown in para [0033] Fig 1, source device 1010, a sink device 1020 (display), and a HDMI cable communicator cable interface}, and for which the method that details its process was noted in claims 1 – 5, and is rejected under the same rationale.

                  Regarding claim 13, “A non-transitory computer-readable recording medium having recorded thereon a program for executing the method of claim 1 on a computer”, and is rejected under the same rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422